The opinion of the court was delivered by
Provosty, J.
This suit involves the same issues that were tried in the matter of the intervention of the same plaintiff, Mrs. Florence P. Williams, in the suit of Edward Pierson, administrator of the Succession of John J. Gragard vs. Metropolitan Bank, No. 13,656. We sustained said intervention, and in it allowed to the plaintiff the full measure of her rights, and what to do with the present suit causes us some embarrassment. It has really never been tried, the issues between the parties having been tried in the intervention suit. We find, however, that by agreement of record the testimony taken on the trial of the intervention was to be considered as taken also in this suit; and we find, further, that a separate judgment was rendered in this suit rejecting the plaintiff’s demand in the lower court. From our decision in the intervention it results that the demand of the plaintiff in this suit is a just demand, and that, therefore, she is entitled to costs.
It is therefore ordered, adjudged and decreed, that the judgment of the lower court be set aside; that the plaintiff take nothing by this suit, on her demand, but that the defendant- pay the costs of both courts.
Nicholls, O. J., and Breaux, J., dissent.
Rehearing refused, December 2, 1901.